 



EXHIBIT 10.3
AMENDMENT NO. 3 TO LEASE AGREEMENT
           THIS AMENDMENT is made on this 3rd day of January, 2007, by and
between KINSLEY EQUITIES II LIMITED PARTNERSHIP (“Landlord”) and PROFESSIONAL
VETERINARY PRODUCTS, LTD. (“Tenant”).
W I T N E S S E T H:
           WHEREAS, Landlord and Tenant entered into that certain lease
agreement (the “Lease Agreement”) dated March 15, 2002 and amended by Amendment
No.1 dated January 22, 2003 and Amendment No.2 dated October 16, 2003, whereby
Tenant leases approximately 87,500 square feet of space (the “Premises”)
designated as Berkshire Business Park, located at 3640 Sandhurst Drive, York,
PA, and
           WHEREAS, pursuant to Article 4 of the Lease Agreement, Tenant wishes
to extend the Lease Term for a period of three (3) years beginning August 1,
2007 through July 31, 2010 (the Renewal Term”).
          NOW, THEREFORE, Landlord and Tenant wish to amend the terms of the
Lease and agree as follows:

1)   The Lease Term is hereby extended for a period of three (3) years through
July 31, 2010.   2)   The Base Rent for the Renewal Term shall be as follows:

                      Period   Monthly   Annually                          
August 1, 2007 — July 31, 2008   $29,895.83   $358,749.96                      
    August 1, 2008 — July 31, 2010   $30,989.58   $371,874.96    

    Such Base Rent shall be payable, in advance, in equal monthly installments
during the term hereof.   3)   All other terms, covenants and conditions of the
Lease, except as amended or modified herein shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereto have hereunder set their hands and seals
the day and year first above written.

             
 
                LANDLORD: ATTEST/WITNESS:   KINSLEY EQUITIES II LIMITED
PARTNERSHIP     By: KIN, LLC, Managing Partner
 
           
/s/ D. Gregg Doshna
           
 
           
 
           
 
  By:   /s/ Robert A. Kinsley    
 
           
 
      Robert A. Kinsley, Managing Member    
 
                TENANT: ATTEST/WITNESS:   PROFESSIONAL VETERINARY PRODUCTS, LTD.
 
           
/s/ Dr. Lionel L. Reilly
           
 
           
 
           
 
  By:   /s/ Neal B. Soderquist    
 
           
 
      Neal B. Soderquist, Chief Financial Officer    

